 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ADONIS SERNA,                                     Case No. 1:18-cv-00718-LJO-BAM
12                       Plaintiff,                     ORDER REQIRING COUNSEL FOR
                                                        PLAINTIFF TO PERSONALLY APPEAR ON
13           v.                                         MAY 24, 2019 TO SHOW CAUSE WHY
                                                        SANCTIONS SHOULD NOT BE IMPOSED
14    OSCAR ROBLES, et al.,                             FOR FAILURE TO PROSECUTE AND
                                                        FAILURE TO COMPLY WITH COURT
15                       Defendants.                    ORDERS
16

17

18

19          On June 6, 2018, the Court approved the parties’ stipulation to stay this matter pending the

20   disposition of Plaintiff Adonis Serna’s (“Plaintiff”) pending underlying criminal case. (Doc. No.

21   5.) The Court’s order directed Plaintiff’s counsel to file a written status report every ninety (90)

22   days to update defense counsel and the Court as to the status of the criminal matter. (Id.)

23         On April 19, 2019, after more than ninety days had elapsed since the last submission of a

24   status report on December 19, 2018, the Court issued an order for Plaintiff’s counsel, Douglas L.

25   Hurt, to show cause why monetary sanctions should not be imposed for failure to comply with an

26   order of the Court. (Doc. No. 10.) Plaintiff’s counsel was required to file either a written response

27   or the required status report by May 3, 2019. (Id.) To date, Plaintiff’s counsel has not filed a

28   written response or status report or otherwise responded to the Court’s April 19, 2019 order.
                                                       1
 1         Local Rule 110 provides that “[f]ailure of counsel or of a party to comply with these Rules

 2   or with any order of the Court may be grounds for imposition by the Court of any and all sanctions

 3   . . . within the inherent power of the Court.” The Court has the inherent power to control its docket

 4   and may impose sanctions where appropriate, including dismissal of the action. Bautista v. Los

 5   Angeles County, 216 F.3d 837, 841 (9th Cir. 2000).

 6         Accordingly, Plaintiff’s counsel Douglas L. Hurt is HEREBY ORDERED to personally

 7   appear before United States Magistrate Judge Barbara A. McAuliffe at the United States

 8   Courthouse, 2500 Tulare St., Fresno, California, Courtroom 8, on Friday, May 24, 2019, at 9:00

 9   a.m. to show cause why this action should not be dismissed for failure to prosecute and failure to

10   comply with the Court’s orders dated June 6, 2018, and April 19, 2019.

11         Failure to personally appear before the Court on May 24, 2019, will result in the

12   recommendation that this action be dismissed for failure to prosecute and/or failure to

13   comply with the Court’s orders.

14
     IT IS SO ORDERED.
15

16      Dated:     May 13, 2019                               /s/ Barbara    A. McAuliffe            _
                                                        UNITED STATES MAGISTRATE JUDGE
17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
